The opinion of the court was delivered by
Gordon, J.
Respondent began this action in the superior court of Pierce courity to recover compensation for services as a civil engineer and surveyor, alleged to have been rendered by him to the appellants, and- also for like services rendered to the appellants by one G. L. Miller, an account for which last mentioned services was assigned by the said G. L. Miller to the respondent prior to the commencement of the action. To each of said causes of action the appellants filed a general denial, and upon trial a verdict was rendered for the respondent, and thereafter judg*517ment was entered upon it in his favor for the sum of $693.55, from which judgment and from an order denying a new trial appellants prosecute this appeal.
The principal contention of appellants is that the evidence upon the trial was insufficient to justify a verdict and that the amount of the recovery was too great. We have carefully examined all of the evidence submitted upon the trial, and from such examination we find that there was a substantial conflict, such as under well settled rules forbids our interfering with the verdict. The learned judge who presided upon the trial and heard the testimony of the witnesses has declined to interfere with the verdict, which affords additional reason why this court should not.
In Bucklin v. Miller, 12 Wash. 152 (40 Pac. 732), this court said that:
“ . . . the verdict and judgment must be sustained, if there was any testimony which would warrant the jury in coming to the conclusion to which it did, however much the testimony to the contrary might preponderate.”
It would be of little service to enter upon an analysis of the evidence, and we pass from this branch of the case without further comment. The only remaining question to be considered relates to an offer of counsel to prove the custom of the appellant Bean with reference to the assumption of liability by him, while engaged in business of his own prior to the formation of appellants’ partnership, for services similar to those for which the respondent is claiming compensation in this case; appellants contending that while the services for which respondent was claiming compensattion in this case were actually rendered, nevertheless, the same were not to be paid for by appellants’ firm until *518said firm obtained from the person ordering the work from it, pay for such work. The lower court sustained an objection to this offer, and we think rightfully. No complaint is made as to any other ruling by the trial court nor as to tbé charge given to the jury, and we conclude that the judgment should be, and it is, affirmed.
Hoyt, C. J., and Anders, Scott and Dunbar, JJ., concur.